Case 1:20-cr-00020-JAW Document1 Filed 02/12/20 Pagelof2 PagelD#:1

UNITED STATES DISTRICT COURT %:2: DISTRICT CoURT
DISTRICT OF MAINE
DISTRICT OF MAINE BANGOR

RECEIVED & FILED

 

UNITED STATES OF AMERICA ) .
) M20 FEB 12 PB |: 43
v. ) No. 1:20-cr-000Q20 -JRU) .
RAYMOND LEROY ELLIS, JR. ) Title 18, U.S. Code, 'Settion(922(g)(1) >
) (Felon in Possession of a Firearm)
INDICTMENT
The Grand Jury charges:
COUNT ONE

(Felon in Possession of a Firearm (18 U.S.C. §922(¢)(1))
On or about December 30, 2019, in the District of Maine, the defendant,
RAYMOND LEROY ELLIS, JR.
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, namely, theft of a firearm from a federal firearms licensee, conspiracy to
commit a federal offense, and possession of a firearm by a felon in
United States of America v. Raymond Leroy Ellis, Jr., Criminal No. 1:09-cr-00103-JAW-1,
in the U.S. District Court for the District of Maine at Bangor, judgment having entered on
December 29, 2009,
knowingly possessed a firearm, to wit, a Diamondback Arms, Inc., model DB380, .380 caliber
semiautomatic pistol bearing serial number ZH9330 and the firearm was in and affecting

commerce, all in violation of Title 18, United States Code, Section 922(g)(1).

FIREARM FORFEITURE ALLEGATION
(18 U.S.C, § 924(d)(1) and 28 U.S.C. § 2461(c))

The Grand Jury further finds:
L, Upon conviction of the offense in violation of Title 18, United States Code,

Section 922(g)(1) set forth in Count | of this Indictment, the defendant,
Case 1:20-cr-00020-JAW Document1 Filed 02/12/20 Page2of2 PagelD#: 2

RAYMOND LEROY ELLIS, JR.

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),

and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or

used in any knowing commission of the offense. The property to be forfeited includes, but is not

limited to, the following, a Diamondback Arms, Inc., model DB380, .380 caliber semiautomatic

pistol bearing serial number ZH9330.

2

If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.

Dated February |, 2020 at Bangor. A TRUE BILL ~~

 
